Order entered November 19, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-95-00733-CV

                           EARL STEPHENSON, Appellant

                                           V.

    SMS FINANCIAL II, L.L.C., AN ARIZONA LIMITED LIABILITY COMPANY,
                                   Appellee

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 94-11846-A

                                        ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.



                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE